    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 1 of 14 PageID #:325




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 OMAR MOORE,                                                  )
                                                              )
                                         Plaintiff,           )
                                                              )       Case No. 19 CV 3902
         v.                                                   )
                                                              )       Judge Robert W. Gettleman
 CITY OF CHICAGO,                                             )
                                                              )
                                         Defendant,           )
                                                              )
        and                                                   )
                                                              )
 DETECTIVE PAULETTE WRIGHT,                                   )
 DETECTIVE TIMOTHY CERVEN,                                    )
 DETECTIVE PURTELL,                                           )
 DETECTIVE NATHANIEL,                                         )
 DETECTIVE FLAGG,                                             )
 OFFICER SANDERS,                                             )
 OFFICER PATTERSON, and                                       )
 UNKNOWN EMPLOYEES OF                                         )
 THE CITY OF CHICAGO,                                         )
                                                              )
                                         Defendants.          )

                       MEMORANDUM OPINION A ND ORDER

       Plaintiff Omar Moore claims that he was framed for the murder of Wilbur Martin.

Plaintiff was convicted based on three witnesses—each allegedly coerced by City of Chicago

police officers. These officers allegedly knew that plaintiff was innocent.

       The first witness, a friend of Martin, was with Martin when Martin was beaten to death.

This witness told Chicago police officers that plaintiff was not present. The officers allegedly
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 2 of 14 PageID #:326




threatened the witness with jail to change his story. The officers also allegedly paid him bribes

and withheld evidence of those bribes from the prosecutors and from plaintiff’s defense team.

Other officers stated that the witness identified plaintiff from a lineup. Plaintiff alleges that those

statements were false.

        The second witness was also present for the beating. He, too, knew that plaintiff had

nothing to do with it. Chicago police officers allegedly arrested this witness for no valid reason

and threatened him with jail. But he could go free if he falsely accused plaintiff. He did just that.

        The third witness allegedly told Chicago police officers that he knew nothing about

plaintiff having anything to do with the beating. As they did with the others, the officers allegedly

threatened this witness until he falsely accused plaintiff. And the officers allegedly fed the

witness details about the beating to make his story more plausible.

        No physical evidence tied plaintiff to the beating, but the three witnesses were enough.

Plaintiff was convicted of murder. Ten years passed. The three witnesses recanted. Those witness

recantations and other evidence of plaintiff’s innocence led to plaintiff’s sentence being vacated

by the Circuit Court of Cook County. The prosecutors dismissed plaintiff’s charges two months

later, allegedly realizing that no credible evidence implicated plaintiff. The dismissal was nolle

prosequi—a voluntary dismissal allowing the prosecutors to reopen the case in the future.

        Plaintiff sues the officers, claiming that they violated state and federal law by conspiring

to fabricate evidence of his guilt and to conceal evidence of his innocence. He claims that they

caused him to be unlawfully detained and deprived him of liberty without due process of law.

Plaintiff also sues their employer, the City of Chicago. He claims that the City is liable for what

the officers allegedly did—the City, he alleges, has a custom, policy, and practice of fabricating

evidence of guilt, concealing evidence of innocence, and coercing witness statements through


                                                   2
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 3 of 14 PageID #:327




physical abuse and psychological manipulation—and all this, plaintiff alleges, caused him and

others to be convicted of crimes that they did not commit.

       The officers and the City of Chicago (together, “defendants”) move to dismiss. For the

following reasons, the court dismisses the unlawful pretrial detention claims so far as those

claims are brought under the Fourteenth Amendment. Defendants’ motion is otherwise denied.

                                          DISCUSSION

       Defendants’ attacks on plaintiff’s complaint center on two related points: (1) plaintiff’s

criminal prosecution did not terminate in his favor, an element required for some of his claims;

and (2) plaintiff’s claims are untimely. Neither point is persuasive.

       First, plaintiff sufficiently alleges that his prosecution terminated in his favor. Plaintiff

alleges that after the Circuit Court of Cook County vacated his sentence, his charges were

voluntarily dismissed in a manner indicating his innocence. Taking that allegation as true,

plaintiff’s prosecution was terminated favorably under both state and federal law.

       Second, plaintiff’s claims did not accrue until his charges were dismissed. Plaintiff alleges

that defendants knew of plaintiff’s innocence and fabricated incriminating evidence. He alleges

that defendants coerced three witnesses using bribes and threats. Plaintiff could not have brought

a civil suit based on those allegations while his criminal prosecution was ongoing—his

allegations necessarily implied the invalidity of his prosecution.

1      Impermissible “group pleading”

       Defendants begin by criticizing the form of plaintiff’s complaint. They argue that the

complaint is an impermissible “group pleading”—one that fails to give fair notice. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).




                                                   3
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 4 of 14 PageID #:328




       The court disagrees. Plaintiff’s allegations run against specific defendants. Wright and

Cerven allegedly coerced false accusations from all three witnesses. Sanders and Patterson

allegedly arrested a witness for no valid reason and took that witness to detective headquarters

for questioning. Purtell, Nathaniel, and Flagg allegedly lied about a witness having identified

plaintiff from a lineup. Those allegations give each defendant fair notice. As for plaintiff’s legal

claims, most of the counts in his complaint seek relief against “Defendants.” That term is defined

in the complaint’s prefatory paragraph. “Defendants” are:

       Detective Paulette Wright;
       Detective Timothy Cerven;
       Detective Purtell;
       Detective Nathaniel;
       Detective Flagg;
       Officer Sanders;
       Officer Patterson;
       Unknown Employees Of The City Of Chicago; and
       the City of Chicago, Illinois.

       Federal Rule of Civil Procedure 8(a) requires “a short and plain statement” of plaintiff’s

entitlement to relief. It does not require pedantry. Plaintiff may substitute “Defendants” for an

ungainly alternative—say, “Wright, Cerven, Purtell, Nathaniel, Flagg, Sanders, Patterson,

Unknown City of Chicago Employees, and the City of Chicago.” Aside from plaintiff’s Monell,

vicarious liability, and indemnification claims—which are obviously brought against the City—

plaintiff’s claims run against each individual defendant. Each of them has fair notice.

2      Wrongful conviction based on fabricated evidence (Fourteenth Amendment)

       The court turns to defendants’ challenges to the legal sufficiency of plaintiff’s claims.

Under the Fourteenth Amendment of the United States Constitution, the government may not


                                                  4
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 5 of 14 PageID #:329




deprive people of liberty without due process of law. Plaintiff claims that his right to due process

was violated because defendants fabricated evidence of his guilt and concealed evidence of his

innocence. He sues defendants under 42 U.S.C. § 1983—a federal statute that allows people to

sue for deprivations of their constitutional rights.

       To recover damages for an allegedly unconstitutional conviction, a plaintiff suing under

section 1983 must show that his criminal proceeding was terminated in his favor. Heck v.

Humphrey, 512 U.S. 477, 484–85 (1994). This so-called “favorable termination” rule promotes

consistency. It “precludes the possibility of the claimant succeeding in the tort action after having

been convicted in the underlying criminal prosecution, in contravention of a strong judicial

policy against the creation of two conflicting resolutions arising out of the same or identical

transaction.” Id. at 484 (alteration omitted), quoting Stuart M. Speiser, Charles F. Krause, and

Alfred W. Gans, 8 American Law of Torts § 28:5 at 24 (1991).

       Plaintiff sufficiently alleges that his criminal proceeding terminated in his favor when his

charges were dismissed. Presented with witness recantations and other evidence of innocence,

the Circuit Court of Cook County vacated plaintiff’s sentence. The prosecutors voluntarily

dismissed his charges two months later. They did so, plaintiff alleges, because no credible

evidence tied him to the murder. That dismissal satisfies Heck’s favorable termination rule.

See Julian v. Hanna, 732 F.3d 842, 845 (7th Cir. 2013) (holding that a section 1983 plaintiff’s

criminal proceeding terminated favorably when, having secured a new trial in postconviction

proceedings, “the charges against him were dropped without a retrial”).

       Defendants equate favorable termination with innocence. Heck demands no such thing.

“[T]he [Heck] Court offered a list of possible resolutions that would satisfy the favorable

termination requirement, and none require an affirmative finding of innocence.” Savory v.


                                                   5
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 6 of 14 PageID #:330




Cannon, 947 F.3d 409, 429 (7th Cir. 2020) (en banc). A criminal proceeding can terminate

favorably “without a declaration of a defendant’s innocence.” Id. Plaintiff’s sentence was vacated

and his charges were dismissed. That is all he needs to allege for his section 1983 claims to

satisfy Heck.

3      Unlawful pretrial detention without probable cause (Fourth Amendment)

       Next, plaintiff claims that defendants used fabricated evidence to detain him before trial.

The Fourth Amendment protects people against “unreasonable searches and seizures.”

That protection against unreasonable seizures bars the government from detaining a person

before trial unless a judge finds probable cause to believe that he has committed a crime. Without

probable cause, detention is unlawful. There is no probable cause—and detention is unlawful—

when “a judge’s probable-cause determination is predicated solely on a police officer’s false

statements” or “fabrications.” Manuel v. City of Joliet, Illinois, 137 S. Ct. 911, 918, 919 (2017).

       Defendants argue that: (1) unlawful detention claims arise under only the Fourth

Amendment and are not cognizable under the Fourteenth Amendment; and (2) plaintiff’s

unlawful detention claims are untimely. The first point has merit. The second does not.

       3.1 May unlawful detention claims be brought under the Fourteenth Amendment?

       Plaintiff’s complaint suggests that he seeks to bring his unlawful pretrial detention claims

under not only the Fourth Amendment, but also the Fourteenth. To the extent that is so, plaintiff’s

unlawful detention claims are dismissed. Defendants rightly argue—and plaintiff does not

deny—that “[t]he injury of wrongful pretrial detention may be remedied under § 1983 as a

violation of the Fourth Amendment, not the [Fourteenth Amendment’s] Due Process Clause.”

Lewis v. Chicago, 914 F.3d 472, 479 (7th Cir. 2019).




                                                 6
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 7 of 14 PageID #:331




       3.2 Are plaintiff’s unlawful detention claims untimely?

       Defendants also argue that plaintiff’s unlawful detention claims are untimely. Because

timeliness is an affirmative defense, dismissal would be proper only if plaintiff’s complaint

“plainly reveals” that his claims are untimely. United States v. Lewis, 411 F.3d 838, 842 (7th Cir.

2005). Plaintiff’s complaint does no such thing.

       As with his wrongful conviction claims, plaintiff brings his unlawful detention claims

under section 1983. Claims under section 1983 must be brought within two years of accrual.

Licari v. Chicago, 298 F.3d 664, 667 (7th Cir. 2002). Such claims accrue when “the plaintiff can

file suit and obtain relief.” Wallace v. Kato, 549 U.S. 384, 388 (2007), quoting Bay Area Laundry

and Dry Cleaning Pension Trust Fund v. Ferbar Corp. of California, 522 U.S. 192, 201 (1997).

       The earliest that plaintiff could have sued for relief was when his charges were dismissed.

Had he tried to sue earlier, his suit would have been barred by Heck. Heck did more than

establish the favorable-termination rule. It also established principles for deciding whether

criminal defendants may bring civil damages suits related to their prosecution. Under Heck, “the

district court must consider whether a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction.” 512 U.S. at 487. If so, the plaintiff must satisfy the favorable

termination rule. Id. But if “the plaintiff’s action, even if successful, will not demonstrate the

invalidity of any outstanding criminal judgment against the plaintiff, the action should be

allowed to proceed.” Id. (emphasis in original).

       Heck’s favorable termination rule applies to plaintiff’s unlawful detention claims. Those

claims turn on allegations of fabricated evidence. And those allegations of fabricated evidence

necessarily would have implied the invalidity of plaintiff’s ongoing criminal prosecution.




                                                   7
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 8 of 14 PageID #:332




       Last year the Supreme Court applied the favorable termination rule to a claim of

fabricated evidence. Plaintiffs who bring such claims “challenge the integrity of criminal

prosecutions undertaken pursuant to legal process.” McDonough v. Smith, 139 S. Ct. 2149, 2156

(2019) (quotation marks omitted). They “challenge the validity of the criminal proceedings

against him in essentially the same manner as the plaintiff in Heck challenged the validity of his

conviction.” Id. at 2158. The Court thus held: “There is not a complete and present cause of

action to bring a fabricated-evidence challenge to criminal proceedings while those criminal

proceedings are ongoing. Only once the criminal proceeding has ended in the defendant’s favor,

or a resulting conviction has been invalidated within the meaning of Heck, will the statute of

limitations begin to run.” Id. (footnote, citations, and quotation marks omitted).

       Defendants argue that Heck has nothing to do with unlawful pretrial detention claims

brought under the Fourth Amendment. They argue that plaintiff’s claims expired almost a decade

ago, two years after he was released on bond. Not so. Plaintiff claims that he was unlawfully

detained based solely on fabricated evidence. His claims “directly challenge[ ]—and thus

necessarily threaten[ ] to impugn — the prosecution itself.” McDonough, 139 S. Ct. at 2159,

citing Heck, 512 U.S. at 486 – 487. His claims thus could not have accrued until his sentence was

vacated and his charges were dismissed. See Culp v. Flores, No. 17 C 252, 2020 WL 1874075,

at *2 (N.D. Ill. Apr. 15, 2020) (holding that a plaintiff’s “Fourth Amendment unlawful detention

claim — even if that claim were limited to the time he spent in jail, and did not extend through

the time he was on bond — did not accrue until the charges against him were dismissed”);

Sanders v. St. Joseph County, 2020 WL 1531354 at *2 n.2 (7th Cir. Mar. 31, 2020) (unpublished)

(“If . . . a conclusion that [the plaintiff’s] confinement was unconstitutional would imply the

invalidity of an ongoing criminal proceeding . . . , then Heck would continue to bar [the


                                                 8
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 9 of 14 PageID #:333




plaintiff’s] claim after his release . . . until either those proceedings terminated in his favor or the

conviction was vacated.”).

4       Malicious prosecution (Illinois common law)

        The next claims are for malicious prosecution under Illinois common law. To avoid

dismissal, those claims must be plausible. Plaintiff’s malicious prosecution claims are plausible if

the court, taking his allegations as true, can reasonably infer that defendants are liable. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009), citing Twombly, 550 U.S. at 570.

        Among other elements, a malicious prosecution claim requires: (1) lack of probable cause

to prosecute; and (2) favorable termination. Ritchey v. Maksin, 71 Ill. 2d 470, 475 (Ill. 1978).

Defendants argue that plaintiff’s complaint raises no reasonable inference of either element.

The court disagrees.

        4.1 Was there probable cause to believe that plaintiff committed murder?

        Plaintiff’s allegations raise an inference that defendants lacked probable cause to

prosecute him for murder. Probable cause is “such a state of facts, in the mind of the prosecutor,

as would lead a man of ordinary caution and prudence to believe, or entertain an honest and

strong suspicion that the person arrested is guilty.” Freides v. Sani-Mode Manufacturing Co., 33

Ill. 2d 291, 295–96 (Ill. 1965) (quotation marks omitted). Plaintiff alleges that defendants knew

he was innocent of murdering Wilbur Martin. They allegedly framed plaintiff using false

accusations from three witnesses—witnesses coerced with threats and bribes.

        Taking those allegations as true, as this court must when ruling on a motion to dismiss,

defendants could not possibly have entertained “an honest and strong suspicion” that plaintiff

was guilty of murder. Id. Plaintiff’s allegations thus raise an inference that defendants lacked

probable cause to prosecute him. In any event, defendants spend only a single, conclusory


                                                   9
    Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 10 of 14 PageID #:334




sentence discussing probable cause—and such undeveloped arguments are forfeited.

See Mahaffey v. Ramos, 588 F.3d 1142, 1146 (7th Cir. 2009); Haley v. Kolbe & Kolbe Millwork

Co., 863 F.3d 600, 612 (7th Cir. 2017).

       4.2 Under Illinois law, did plaintiff’s criminal proceeding terminate in his favor?

       Plaintiff’s allegations also raise an inference that his criminal proceeding was terminated

in his favor. Heck demands only that plaintiff’s sentence was vacated and his charges dismissed.

Illinois’ favorable-termination rule demands more. Plaintiff’s charges must have been dismissed

in a manner “indicative of” his innocence. Swick v. Liautaud, 169 Ill. 2d 504, 513 (Ill. 1996).

       Plaintiff’s allegations raise that inference. He alleges that the Circuit Court of Cook

County vacated his sentence based on the recantations of the three witnesses. He alleges that no

physical evidence tied him to the beating. And that dearth of evidence, he alleges, led the

prosecutors to voluntarily dismiss his charges. Plaintiff’s allegations raise an inference that his

charges were dismissed in a manner “indicative of the innocence of the accused.” Id.

5      Civil conspiracy (Illinois common law)

       In addition to his substantive claims, plaintiff claims that his prosecution and wrongful

conviction were products of a conspiracy among defendants to frame him for murder. Defendants

argue that plaintiff’s conspiracy claims: (1) impermissibly duplicate his state tort claims for

malicious prosecution and intentional infliction of emotional distress; and (2) are untimely.

The court rejects both arguments.

       5.1 Are plaintiff’s civil conspiracy claims duplicative of his underlying tort claims?

       Defendants argue that claims of substantive wrongs cannot coexist with claims of

conspiracy to commit those wrongs. Some judges in this district have agreed. Compare Real

Colors, Inc. v. Patel, 974 F. Supp. 645, 651 (N.D. Ill. 1997) (finding no personal jurisdiction


                                                 10
   Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 11 of 14 PageID #:335




based on a civil conspiracy claim because the plaintiff failed to “include[ ] additional defendants

or new facts not already pled in the underlying tort”), with Cameron v. Chicago, No. 16 C 08347,

2017 WL 3421474, at *5 (N.D. Ill. Aug. 9, 2017) (declining to dismiss a civil conspiracy claim

because “the Illinois Supreme Court deems civil conspiracy a distinct cause of action that serves

as an additional theory of liability beyond the underlying tort itself”).

        The cases dismissing civil conspiracy claims based on duplicity rely on dicta found in

Cenco Inc. v. Seidman & Seidman, 686 F.2d 449, 453 (7th Cir. 1982). The Seventh Circuit

reasoned that “there is no basis in common law thinking for a tort of conspiracy to commit a

tort.” Id. “If there is a conspiracy and it fails, there is no injury and hence no tort liability; if it

succeeds, the damages are fully recoverable in an action on the underlying tort.” Id. But the

Seventh Circuit held that even if the district court erred in dismissing the civil conspiracy claim,

that error was “harmless.” Id. The plaintiff’s fraud claim had gone to the jury—and that claim

“allowed the jury to consider whether [the defendant] had participated in a conspiracy to

defraud.” Id.

        Plaintiff’s civil conspiracy claims are not duplicative of his other state tort claims. Under

Illinois law, civil conspiracy is “a distinct cause of action.” Dowd & Dowd, Ltd. v. Gleason, 181

Ill. 2d 460, 486 (Ill. 1998). However persuasive Cenco’s reasoning might have been in 1982,

the task of a “federal court sitting in diversity is to ascertain the substantive content of state law

as it either has been determined by the highest court of the state or as it would be by that court if

the present case were before it now.” Allstate Insurance Co. v. Menards, Inc., 285 F.3d 630, 637

(7th Cir. 2002). Whether civil conspiracy is cognizable under Illinois law no longer depends on

predicting what the state’s highest court would determine. That court has spoken.




                                                    11
   Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 12 of 14 PageID #:336




       After Cenco came Dowd & Dowd. There the Illinois Supreme Court recognized civil

conspiracy as a distinct cause of action. 181 Ill. 2d at 486 (reversing the dismissal of a civil

conspiracy claim). Even when “the allegations in the conspiracy count . . . mirror allegations

made elsewhere in the complaint, the elements of the cause of action are distinct, and are not

subsumed under another theory of recovery pleaded by the plaintiff.” Id. Civil conspiracy

“simply represents an alternative theory of liability.” Id.; see Adcock v. Brakegate, Ltd., 164 Ill.

2d 54, 62 (Ill. 1994) (“The function of a conspiracy claim is to extend liability in tort beyond the

active wrongdoer to those who have merely planned, assisted or encouraged the wrongdoer’s

acts.”), cited in Dowd & Dowd, 181 Ill. 2d at 486. That alternative theory of liability is plaintiff’s

right to pursue.

       5.2 Are plaintiff’s civil conspiracy claims untimely?

       Finally, defendants argue that plaintiff’s civil conspiracy claims (and his intentional

infliction of emotional distress claims) are untimely. Plaintiff had one year to bring those claims

after they accrued. 745 ILCS 10/8–101(a). Defendants argue that plaintiff’s claims accrued in

April 2018 when his sentence was vacated. Not so. Plaintiff’s civil conspiracy claims—like his

other claims—rest on allegations of fabricated evidence. His conspiracy claims did not accrue

until his criminal charges were dismissed.

       Plaintiff could not sued for civil conspiracy while his criminal prosecution was ongoing.

Illinois applies Heck’s rule against “the possibility of a successful tort action that would

contravene strong judicial policy against the creation of two conflicting resolutions.” Lieberman

v. Liberty Healthcare Corp., 408 Ill. App. 3d 1102, 1111 (Ill. App. 2011), cited in Northfield

Insurance Co. v. City of Waukegan, 701 F.3d 1124, 1137 (7th Cir. 2012) (Hamilton, J.,

concurring) (noting “Illinois’s embrace of [Heck’s] rule”). Even after his sentence was vacated,


                                                  12
   Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 13 of 14 PageID #:337




plaintiff was barred by Heck from suing until his charges were dismissed. See Julian, 732 F.3d

at 845 (“Until [the plaintiff’s] retrial was held, and ended favorably to him, or the charges against

him were dropped without a retrial, which is what happened, the criminal case had not

terminated in his favor.”).

       Consider the alternative. What if plaintiff’s claims had accrued when his sentence was

vacated? Had the prosecutors kept prosecuting him, plaintiff would have been forced into “an

untenable choice between (1) letting [his] claims expire and (2) filing a civil suit against the very

person who is in the midst of prosecuting [him].” McDonough, 139 S. Ct. at 2158. “The first

option is obviously undesirable.” Id. “[F]rom a criminal defendant’s perspective,” so too is the

second “fraught with peril.” “He risks tipping his hand as to his defense strategy, undermining

his privilege against self-incrimination, and taking on discovery obligations not required in the

criminal context.” Id. And “the parallel civil litigation that would result if plaintiffs chose the

second option would run counter to core principles of federalism, comity, consistency, and

judicial economy.” Id.

       That is why no “complete and present cause of action” exists “to bring a fabricated-

evidence challenge to criminal proceedings while those criminal proceedings are ongoing.” Id.

Plaintiff’s claims accrued when his criminal proceedings were terminated. That was on June 12,

2018, when his charges were dismissed. He sued on June 11, 2019—a day short of a year later.

His civil conspiracy claims (and his intentional infliction of emotional distress claims) are timely.

                                         CONCLUSION

       For these reasons, the court grants in part the motion to dismiss [Doc. 21] filed by

defendant City of Chicago, which was joined by the individual defendants: Chicago police

detectives Purtell, Nathaniel, Flagg, Paulette Wright, and Timothy Cerven; and Chicago police


                                                  13
   Case: 1:19-cv-03902 Document #: 52 Filed: 06/10/20 Page 14 of 14 PageID #:338




officers Sanders and Patterson. To the extent that plaintiff Omar Moore brings his unlawful

detention claims (Count II) under the Fourteenth Amendment, those claims are dismissed.

Defendants’ motion to dismiss is otherwise denied.

        Defendants are directed to answer the complaint by July 8, 2020. The parties are directed

to file a joint status report using this court’s form by July 15, 2020. The court will set a status

hearing after the COVID-19 emergency has abated. This order is not affected by any General

Orders entered by the court.

ENTER:          June 10, 2020



                                                __________________________________________
                                                Robert W. Gettleman
                                                United States District Judge




                                                  14
